Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 09/22/2020.
Claims 1-23 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21/1 of copending Application No. 17/040480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claim 1 of the present application are anticipated by each of the claim limitations of claim 21/1 of copending Application No. 17/040480.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 20, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer readable storage medium which covers forms of non-transitory tangible media (statutory subject matter) and transitory propagating signals per se (non-statutory subject matter) in view of the ordinary and customary meaning of computer readable media, See MPEP 2111.01 and Subject Matter Eligibility of Computer Readable Medium available at our website. Further, the specification is silent on what is included or excluded by “medium”. The examiner suggests amending the claim to read “a non-transitory computer readable medium…” in order to overcome the 35 USC 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim 1 recites the limitation "the function circuit input" in line 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, claim 1 recites the limitation "the private key for Pc" in line 28 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, claim 1 recites the limitation "the homomorphic properties" in line 28 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 2-23, claims 2-23 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11,310,060 to Poelstra et al. teaches atomic cross-chain swaps using equivalent secret values including a transferring party wishing to exchange a first asset on a first blockchain with a recipient for a second asset on a second blockchain. After exchanging sets of public keys with a recipient, a transferring party may generate a zero-knowledge proof and public keys associated with a selected bitstring. The recipient may then verify the proof, which shows that private keys associated with the public keys associated with the bitstring are both derived from the bitstring without revealing the bitstring itself. Once validity of the private keys has been established, the transferring party may publish a second signature to claim the second asset. The published second signature may then be used to publish a first signature (generated using the selected bitstring) on the first blockchain to claim the first asset.
US 11,055,707 to Lingappa teaches a cryptocurrency infrastructure system including the distribution and exchange of data between blockchain ledgers wherein a management system server computer may generate unique node verification key pairs for each node in the cryptocurrency payment network, where the node verification key pairs may be used to identify and authenticate issuer nodes and distributor nodes.
US 2019/0213584 to Shanmugam teaches a method and system for tokenized replacement of cryptocurrency addresses including initiating a first blockchain transaction for payment from a sender's electronic wallet to an electronic wallet of a first intermediate address (e.g., which may then be sent to a secondary electronic wallet of the first cryptographic currency as a holding account, as applicable). The processing server then initiates a second blockchain transaction for payment from the electronic wallet of the second intermediate address (e.g., funded via a separate blockchain transaction from a secondary electronic wallet of the second cryptographic currency accessible by the processing server 102) to the receiver's electronic wallet.
US 11,049,128 to Olson teaches decentralized computer systems and methods for using a debit network as an intermediary between distributed ledgers.
US 2019/0026821 to Bathen et al. teaches an intermediate blockchain system for managing transactions including transferring assets required to an intermediary trading address on each asset blockchain, the smart contract can release all the assets on the temporary intermediary trading addresses to corresponding receivers on asset blockchains.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101 and nonstatutory double patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1, and its dependent claims, are allowable over the prior art of record, including Poelstra, Lingappa, Shanmugam and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious said address defined by a sum of the input (Px) and the verifier's public key (PB) PC = PB + PX the prover verifying a second blockchain transaction TxB, said transaction created and broadcast on a second blockchain network by the verifier after confirming the inclusion of the first blockchain transaction TxA in the first blockchain, said transaction transferring access to the second data to a prover's public key address (PA) that is accessible by the prover using a valid signature (sA)for the prover's public key address (PA), and a value (x) that is the function circuit input that determines the function circuit output (h), and the prover confirming the second blockchain transaction TxB is included on the second blockchain and accessing the second data by providing their signature (sA) and the value (x) that is the function circuit input of the function circuit output (h), thus enabling the verifier to observe the value (x) that is the function circuit input that determines the function circuit output (h) and access the first data by providing a signature using the private key for Pc, which is sB + x from the homomorphic properties of elliptic curve point multiplication, in view of the other limitations of the claim, as specified in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497